DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2021 has been entered.
 
Status of Claims
Claims 1, 3-8, 10-15, and 17-20 are pending.
This communication is in response to the communication filed 10/7/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perlroth et al. US2017/0262609 in view of Miller et al. US2009/0030945.
As per claims 1,8, and 15 Perlroth teaches 
a method for implementing intelligent generation of questions by a processor, comprising: (Perlroth teaches using a computer, processors, memory, storage medium)
receiving, by a dialog system, data representative of a user profile, a domain knowledge, and historical questions associated with historical questionnaires for each of a plurality of users; (Perlroth fig. 5A-6B, and associated paragraphs, abstract, par. 24, 29, 46, 53 teaches using machine learning techniques to customize patient screening questions using demographics and socioeconomic status, historical health data, including inputs from doctors, caretakers, hospitals, 
training, using one or more deep learning operations executed by machine learning logic, the dialog system to automatically and adaptively generate one or more customized questions or questionnaires using the data, (Perlroth abstract, par. 41, 53 teaches using machine learning techniques to customize patient screening questions)
wherein the training includes initially grouping each of the plurality of users into clusters according to characteristics identified in the data; and (Perlroth par. 53 teaches machine learning module may aggregate activity and sleep data from a group of two or more patients that have similar profiles, and use the aggregated data to train the patient activity models, here the initial training may be based on grouping of similar patient profiles related to activity data and sleep data)
subsequent to initially grouping each of the plurality of uses into the clusters, generating the one or more customized questions or questionnaires according to an analysis of the data, and to which of the clusters each of the plurality of users currently belongs, by the one or more deep learning operations in conjunction with one or more current responses to one or more current queries iteratively provided to a selected user by the dialog system, (Perlroth abstract, par. 24-29, 53-54 teaches analyzing patient input data of demographic information or data from a local database and determining behavioral health risks, patient activity data used by the machine learning module to train the patient activity models can also be used by the patient screener model to intelligently select screening questions for patients the information using machine learning techniques to customize patient screening questions, here the intelligently selected screening question, interpreted as customized questions, are determined after the initial aggregation of patient profiles based on activity and sleep data, and may be based on patient age range, sleep habits, and information gain from sleep related questions will be increases because the patient screener model will select more questions of this type) 

wherein, when the one or more current response by the selected user yield an inconclusive result that currently updates a placement of the selected user into conflicting clusters, the one or more customized questions or questionnaires are dynamically updated in real time to generate intermediate questions to resolve the inconclusive result and determine which of the clusters the selected user currently belongs (Miller par. 4, 22-26, 31, 50-51, 60, 63 teaches using static, adaptive, and dynamic questionnaires for patients, where interface make it possible to easily update or modify the questionnaires, discrepancies are suitably addressed or noted by the provider and the display is finalized according to the patient's responses as tempered by the provider's insights and observations, and corrections based upon those insights and observation; information collected from a patient to provide values for a subset of the input may be provided to identify the correct study for a patient).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Perlroth to dynamically adapt questions to resolve inconclusive results and correctly group the patients as taught by Miller with the motivation that it is typical of those necessary for presentation and answering individual questions of the earlier discussed questionnaires (Miller par. 40). 
Clustering or grouping data and customizing questionnaires to resolve conflicts may be used to generate specific targeted questionnaires since traditional questionnaires gather large amounts of data that are not consistent and are not targeted, which make questionnaires unnecessarily long and hard to follow (Miller par. 22). In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to use a dialog system for input and output of data. One of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 3, Perlroth and Miller teach all the limitations of claim 1 and further teach, determining a selected order for delivering the one or more customized questions or questionnaires (Perlroth par. 36, 39 teaches providing a sequence of one or more personalized and adaptive screening  using a dialog system (Miller par. 63-77 teaches collecting and grouping data into blocks including, medical history, other illnesses, nutrition, medications, psychological factors, habits, physical assessment, etc., which are interpreted to be characteristics identified in the data). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Perlroth to use a dialog system as taught by Miller with the motivation that it is typical of those necessary for presentation and answering individual questions of the earlier discussed questionnaires (Miller par. 40). Using a dialog system may improve engagement with a user and provide an interactive experience while providing a full, educational, and actionable assessment. In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to use a dialog system for input and output of data. One of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 4, Perlroth and Miller teach all the limitations of claim 3 and further teach dynamically adjusting the selected order of the one or more customized questions or questionnaires according to a response provided to a previous query (Perlroth par. 39 teaches the patient screener model selects subsequent screening questions based on the patient's responses to one or more previous screening questions).
As per claim 5, Perlroth and Miller teach all the limitations of claim 1 and further teach collecting feedback information relating to the one or more customized questions or questionnaires (Perlroth par. 54 teaches receiving and using aggregated inputs, interpreted as feedback information, to train machine learning models).
As per claim 6, Perlroth and Miller teach all the limitations of claim 1 and further teach determining a degree of relevance of the one or more customized questions or questionnaires according to contextual information and collected feedback data
As per claim 7, Perlroth and Miller teach all the limitations of claim 1 and further teach initializing a machine learning mechanism to apply one or more machine learning models or rules to generate the one or more customized questions or questionnaires for the selected user, taking into account previously collected feedback, modify the one or more customized questions or questionnaires, learning customized questions pertaining to the similar profiles of the alternative users, analyze the one or more current responses to the one or more current queries, or perform a combination thereof (Perlroth par. 39, 54, 59 teaches a patient screener model selects subsequent screening questions based on the patient's responses to one or more previous screening questions, here aggregated user inputs are used to train machine learning models to subsequently personalize the questions presented to patients).
As per claims 10-14, and 17-20, the combination of Perlroth and Miller teach or suggest the recited claim limitations (see above claim rejections).

Response to Arguments and Amendments
Applicant’s arguments and amendments filed on 10/7/2021 have been fully considered and are addressed below.
The double patenting rejection is withdrawn in light of the filed Terminal Disclaimer.
Applicant’s amendments and arguments have been fully considered, but do not overcome the prior art rejections.
Applicant argues that the cited prior art does not teach the amended claim limitations. Specifically Applicant states that Perlroth and Miller does not teach generating the questions or questionnaires after grouping of users and teaches grouping of facts not users (Remarks p. 10-12). Perlroth par. 53 teaches machine learning module may aggregate activity and sleep data from a group of two or more patients that have similar profiles, and use the aggregated data to train the patient activity models, here the initial training may be based on grouping of similar patient profiles related to activity data and sleep data. Perthroth par. 55 teaches that a process may include different or additional steps than those described in conjunction with FIG. 4 in some embodiments or perform steps in different orders than 
The rejection has been updated to include rejection all of the amended claims of the independent claims. The claims are rejected as being unpatentable over Perlroth in view of Miller. As such claims are unpatentable as stated above. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY M. PATEL/Examiner, Art Unit 3686